DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 01/30/20
Specification
The disclosure is objected to because of the following informalities: the specification in [0010-0011] recites prior art. It is respectfully requested to submit the cited prior art in an Information Disclosure Statement form. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "one solution chamber" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The same applies to claim 4, line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauzon (US 2008/0210262 A1).
Regarding claims 1 and 9; Lauzon discloses a system and a method for [0001 and 0023] cleaning a container, comprising:
a sanitizing agent chamber [0045] for storing a sanitizing agent, the sanitizing agent chamber in fluid communication with the container;
a pump (Fig.1:6) in fluid commination with the sanitizing agent chamber, wherein the pump is in fluid communication with a gas [00470048 and 0104]; 
at least one spray nozzle (Fig.1:25) fluidly connected to the at least one solution chamber via a conduit positioned within the container, wherein the spray nozzle comprises a housing (Fig.3:28) inside which the sanitizing agent is mixed at pressure with the gas to disperse the sanitizing agent and gas mixture in the container for sanitizing the container;
connecting the container to a sanitizing agent chamber [0159-0173]; 
pumping [0159-0173] a gas at pressure into a housing of a nozzle concurrently with the sanitizing agent; 
mixing [0159-0173] the gas with the sanitizing agent in the housing;
pressurizing the gas and sanitizing agent mixture [0159-0173] in the housing; and
dispersing the sanitizing agent and gas mixture into the container [0159-0173] for sanitizing the container.
Regarding claims 2 and 10, Lauzon discloses that the gas is Nitrogen [0104].
Regarding claims 3 and 11, Lauzon discloses a cleaning agent chamber in fluid communication with a clean-in-place (CIP) device via one or more conduits [0069], wherein the CIP introduces caustic cleaner and water to the container.
Regarding claims 4 and 12, Lauzon discloses a heater (Fig.3:13) operatively connected to a water chamber for heating the liquid solution [0093] to efficiently rinse the container.
Regarding claims 5 and 13, Lauzon discloses a nitrogen pump ([0104] and Fig.1:6) connected to the at least one spray nozzle (Fig.1:25) via a conduit for supplying nitrogen from a nitrogen source to the spray nozzle at pressure, thereby dispersing the sanitizing agent nitrogen mixture as a spray for sanitizing the container.
Regarding claims 6 and 14, the high-pressure source [0047] and compressed gas source [0104] in Lauzon are deemed to generate pressure values in the range of 10-60 PSI.
Regarding claims 7 and 15, Lauzon discloses that the sanitizing agent [0032-0033]is a chlorine dioxide (C102) or peracetic acid (PAA).
Regarding claims 8 and 16, Lauzon discloses that the container is at least any one of a wine tank or a beer tank or barrel, and spirit storage tank [0041-0043].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798